               Case 6:21-bk-00001-KSJ        Doc 23     Filed 04/06/21     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:                                                       Case No: 6:21-bk-00001-KSJ
                                                             Chapter 13

KAMLESH VADHER,

            Debtor(s).
_________________________________/

         MOTION FOR REFERRAL TO MORTGAGE MODIFICATION MEDIATION
    (Property Description: 10136 Sandy Marsh Land Orlando, FL 32832 Loan Number Ending: 4511)

          The Debtor(s), Kamlesh Vadher, request entry of an order referring the Debtor(s) and
PHH Mortgage Corporation, to mortgage modification mediation, and in support state:
          1.    Debtor(s) filed this Chapter 13 case in an attempt to retain their primary residence.
          2.    Debtor(s) would like to modify the terms of the mortgage encumbering their
primary residence. The Debtor(s) income will allow them to contribute as much as 31 percent of
their current net income to payment of the modified mortgage debt.
          3.    Mediation pursuant to Local Rule 9019-2 will assist the parties in negotiation of a
modification of the relevant mortgage.
          4.    Debtor(s) and Creditor will pay the sum of $250.00 mediation cost directly to the
Mediator within 7 days of the Order Referring Parties to Mediation.
          5.    Debtor(s) attorney request that he be awarded an additional $2,500.00for the
additional work in modifying their plan and attending and preparing for mediation of the
mortgage modification.

          WHEREFORE, the Debtor(s) request the entry of an order referring this case to
mediation and for such other further relief as this Court deems just and proper.



                                                             /s/ Erik J. Washington___
                                                             ERIK J. WASHINGTON
                                                             Florida Bar No. 77128
                                                             The Washington Law Firm P.A.
                                                             PO Box 536086
                                                             Orlando, FL 32853
                                                             Telephone: (407) 982-4130
                                                             Fax: (407) 965-4423
                                                  1
            Case 6:21-bk-00001-KSJ           Doc 23     Filed 04/06/21      Page 2 of 2



                                                              E-mail: ewashington@washfirm.com
                                                              Attorney for Debtor(s)




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via US

First Class Mail, Certified U.S. Mail or electronic filing, on the 6th of April, 2021 to:

Laurie K. Weatherford, Trustee, Post Office Box 3450, Winter Park, FL 32790;

United States Trustee, 400 W. Washington Street, Suite 1100, Orlando, Florida 32801;

Kamlesh Vadher, 5 Hill Ave. Orlando, FL 32801;

PHH Mortgage Corporation, Attn: Bankruptcy Department - P.O. Box 24605, West Palm Beach

FL 33416;

Creditor’s Attorney, Robertson, Anschutz, Schneid, Crane & Partners, PLLC, 6409 Congress

Avenue, Suite 100, Boca Raton, FL 33487


                                                               /s/ Erik J. Washington___
                                                               ERIK J. WASHINGTON
                                                               Florida Bar No. 77128
                                                               The Washington Law Firm P.A.
                                                               PO Box 536086
                                                               Orlando, FL 32853
                                                               Telephone: (407) 982-4130
                                                               Fax: (407) 965-4423
                                                               E-mail: ewashington@washfirm.com
                                                               Attorney for Debtor(s)




                                                  2
